Citation Nr: 1335508	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  08-30 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for depression, rated at 30 percent prior to August 24, 2011, and at 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1973.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied entitlement to an increased rating for depression and denied entitlement to a TDIU (total disability rating for individual unemployability).  

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.  

In June 2011, the Board remanded the claims for further development.  In April 2012, the Appeals Management Center granted entitlement to a TDIU, effective August 24, 2011, and increased the rating for depression to 50 percent disabling from August 24, 2011.  


FINDING OF FACT

In correspondence received in May 2012 and October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, in correspondence received by the Board in May 2012 and October 2013, the Veteran and his representative withdrew the issue on appeal.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

Entitlement to an increased rating for depression, rated at 30 percent prior to August 24, 2011, and at 50 percent disabling thereafter, is dismissed.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


